Title: From Alexander Hamilton to Jean Antoine Joseph Fauchet, 31 May 1794
From: Hamilton, Alexander
To: Fauchet, Jean Antoine Joseph



Treasury DepartmentMay 31st 1794
Sir

The sum of 400,000 livres tournois mentioned in the letter which you have done me the honor to write me, is more considerable than I understood it to be, when you spoke of it to me personally the other day.
All that is legally in my power concerning it is to facilitate its reception and exchange at the Mint. If it shall be sent to Philadelphia and deposited at the Mint, there shall be an option either to receive immediately the equivalent in current money, with a deduction of one half per Cent, or to receive back the proceeds in coin weight for weight of fine silver, which it is calculated may be ready at the end of seven or Eight weeks.
I do not command the necessary sum of money on public account at Baltimore to establish there the credit which is desired, and it is not in the course of the operations of the Bank to furnish such a credit. But the expedient pointed out will in a short time produce the effect desired.
With respect I have the honor to be Sir   Your obedient humble servant.

Alex Hamilton
The Minister Plenipotentiaryof the French Republic.

